MIHOK, A. THOMAS, Associate Judge.
Appellant, George Rivera, was found guilty of six counts of sexual activity with a child while exercising familial or custodial authority for incidents that took place between May 14, 1996, and August 21, 1998. Rivera challenges both his conviction, alleging that the trial judge erred in denying his special jury instruction, and his 1995 guideline sentence. We affirm Rivera’s conviction but reverse and remand for re-sentencing.
Rivera argues that he should have been sentenced under the 1994 guidelines as the 1995 guidelines have been found unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). Therefore, his sentence requires reversal. See Trapp v. State, 760 So.2d 924, 928 (Fla.2000)(holding that persons challenging a sentence imposed under the 1995 sentencing guidelines have standing to do so if the relevant criminal offense occurred on or after October 1, 1995, and before May 25, 1997). Accordingly, we reverse Rivera’s sentence and remand for resentencing.
REVERSED and REMANDED.
SHAHOOD and HAZOURI, JJ., concur.